Citation Nr: 0215841	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$20,180.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Committee on Waivers and Compromises (Committee), from the 
Chicago, Illinois, Regional Office of the Department of 
Veterans Affairs (VA).  

The Board finds that the veteran has essentially raised a 
claim for reinstatement of eligibility to receive pension 
payments beginning in the year 1999.  This matter is referred 
to the RO for appropriate action in conjunction with the 
actions outlined below.  


REMAND

A review of the record reveals that the veteran was awarded 
VA disability pension benefits from February 1998.  The 
overpayment in this case was created by the veteran's failure 
to report additional income received in 1998 from the sale of 
stocks and real estate.  In October 1999 the veteran 
requested a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the Committee for 
further action.  In a February 2000 decision, the Committee 
denied the veteran's request for waiver of recovery of the 
overpayment, finding that the veteran was at fault in the 
creation of the debt, and found that it would not violate 
principles of equity and good conscience to have the veteran 
pay the indebtedness at issue.

Both the Committee's February 2000 decision and the November 
2001 statement of the case noted that the veteran had $60,000 
in cash in a bank account and further stated that, due to the 
fact that the veteran had assets of $60,000, it would not be 
"unreasonable to expect repayment" of the amount in dispute 
in this case.  However, the most recent correspondence from 
the veteran's son reflects that the veteran's total assets 
are now under $20,000.  He further indicated that the savings 
were rapidly diminishing due to the veteran's declining 
health.  As the veteran most recently submitted a financial 
status report in October 1999, it is necessary to obtain a 
current financial status report to determine how the 
veteran's circumstances have changed since 1998, particularly 
in light of his declining health.

Accordingly, the case is remanded for the following:

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets, including 
all medical expenses, such as doctor's 
bills and pharmacy receipts.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence documenting that his current 
health and any health-related problems 
for which he must expend his savings.  

3.  After the above-requested development 
has been completed, the RO should make 
any needed adjustments to the amount of 
the overpayment, in accordance with 
governing regulations.  With respect to 
any remaining overpayment, the veteran 
should be furnished a comprehensive 
statement explaining the RO's 
computations.  

4.  The matter should then be referred to 
the Committee for readjudication of the 
issue, including a determination on the 
question of whether the veteran's waiver 
claim can be granted under the principles 
of equity and good conscience.  If the 
veteran's waiver claim remains denied, he 
and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




		
	SUSAN J. JANEC	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


